Citation Nr: 0610871	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the United States Armed Forces in the Far East.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.


FINDING OF FACT

The appellant's spouse did not have verified active military 
service with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  
38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 



38 C.F.R. § 3.159 (2005).  In this case, VA's duties have 
been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from the RO  dated in January 2002 and November 
2003.  The appellant was told of what was required to 
substantiate her claim, of her and VA's respective duties, 
and was asked to submit evidence and/or information, which 
would include that in her possession, to the RO.  These 
documents, read as a whole, fulfilled the essential purposes 
of the VA's notice requirements.  To any extent that the 
appellant was not provided adequate VCAA notice prior to the 
RO's initial adjudication of her claim, this is harmless 
error.  There is no indication that the outcome of the case 
has been affected, and the appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.   

The Board is cognizant of the recent decision in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  In that decision, it was 
held that VA had failed to show that a reasonable person 
could have expected to understand from the notice provided 
that the claimant needed to submit evidence that the decedent 
had valid military service, or that the claimant was 
ineligible for VA benefits as a matter of law.  In this case, 
the aforestated notice letters, along with the RO's September 
2003 Statement of the Case clearly set forth the requisite 
evidence, as defined in 38 C.F.R. § 3.203, and notified the 
appellant that there was no legal merit to her claim.  
Accordingly, the 



Board finds that the notice requirements in this case, as 
elucidated in Pelea, have been met.

Since the appellant's claim is denied on the grounds that she 
has not met the basic eligibility requirements for VA death 
benefits, as discussed herein, there are no other potential 
issues that would warrant additional notice.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The appellant has not identified any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As this case hinges on a legal matter, 
there is no reasonable possibility that a medical opinion 
would substantiate the appellant's claim.  There is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  See VAOPGCPREC 5-04.  As 
such, it is not prejudicial to the appellant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The appellant submitted a statement with photographs in 
January 2004, which was cumulative of evidence already of 
record.  Accordingly, remand for the issuance of a 
supplemental statement of the case is not warranted.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been 



satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Eligibility for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's spouse's dates of active service 
with the U.S. Armed Forces in January 2002.  Correct 
identifying information for the appellant's spouse was used 
in the request, including his correct middle initial and 
service number.  The NPRC 



responded in October 2002 with the following endorsement:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

A VA Memorandum of the RO dated in March 2004, shows that 
information sent to the U.S. Army Reserve Personnel Command 
in St. Louis, Missouri, for certification of the appellant's 
spouse's service, included his name and service number.  This 
identifying information was consistent with that as set forth 
in the prior request for verification of the appellant's 
spouse's dates of active service with the U.S. Armed Forces.

The appellant has also submitted as evidence a picture of her 
spouse in what appears to be a military uniform, and pictures 
of a gravestone which include her spouse's name and unit in 
which he is asserted to have served.  The information set 
forth in the picture is consistent with that previously 
provided by the RO to the NPRC in its request for 
verification of the appellant's spouse's dates of active 
service with the U.S. Armed Forces.  

VA is bound by the determination of the service department, 
in this case communicated by the NPRC.   As this office has 
not verified the appellant's spouse's active military service 
with the U.S. Armed Forces, the appellant is ineligible for 
VA benefits.  Therefore, the appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated 



because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

Basic eligibility requirements for VA death benefits having 
not been met, the claim is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


